ACCEPTED
                                                                                       06-16-00034-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  7/5/2016 12:37:41 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK


                           No. 06-16-00034-CV
                                                               FILED IN
                                                        6th COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                 IN THE SIXTH COURT   A          OF PPEALS
                                                        7/5/2016 12:37:41 PM
                      AT TEXARKANA, T             EXAS      DEBBIE AUTREY
                                                                Clerk



 WAYNE E. FREEMAN, FREEMAN RESOURCES, LTD., FRM GP, LLC, FRANK M.
   BUFKIN, III, BUFFCO PRODUCTION, INC., TWIN RESOURCES, LLC, AND
                     CHESAPEAKE LOUISIANA, L.P.,
                             Appellants,

                                         v.

                           HARLETON OIL & GAS, INC.,
                                  Appellee.


           On Appeal from the 71st District Court, Harrison County, Texas
                          Trial Court Cause No. 12-0517
                       The Honorable Brad Morin, Presiding


         UNOPPOSED MOTION TO EXTEND TIME TO FILE
    BRIEF OF CROSS-APPELLANT CHESAPEAKE LOUISIANA, L.P.


TO THE HONORABLE COURT OF APPEALS:

      Cross-Appellant and Appellee Chesapeake Louisiana, L.P. (“Chesapeake”)

files this Unopposed Motion to Extend Time to File Appellant’s Brief pursuant to

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b).

      1.      Presently, Chesapeake’s Brief is due on July 11, 2016.

      2.      Through this Unopposed Motion, Chesapeake seeks an extension of
thirty (30) days to file its Brief. Should the Court grant this Motion, the new

deadline will be August 10, 2016.

         3.   This is Chesapeake’s first request for an extension of time.

Previously, this Court granted extensions of time for Appellants Wayne E.

Freeman, Freeman Resources, Ltd., FRM GP, LLC, Frank M. Bufkin, III, Buffco

Production, Inc., Twin Resources, LLC such that their briefs are due on August 10,

2016.

         4.   Brian K. Tully, an attorney for Chesapeake, assisted with a month-

long bench trial (starting May 16, 2016) in Cause No. 2014-02648, Spitzer

Industries, Inc. v. Weatherford U.S., L.P., in the 80th District Court, Harris County,

Texas.

         5.   Jesse R. Pierce, lead counsel for Chesapeake, and Mr. Tully were

involved in an arbitration that settled on June 26, 2016, one day before the

scheduled Final Evidentiary Hearing (which was expected to last two to three

days), and are still involved in the finalization of the settlement agreement and

related contract amendments.

         6.   Additionally, counsel for Chesapeake recently discovered an issue

with the Clerk’s Record which may require correction.            In the trial court,

Chesapeake was instructed to file the exhibits supporting its summary judgment

filings on a CD rather than through e-filing. CR628, 1602. The index to the


                                          2
939240
Clerk’s Record indicates that these CDs were “sent to appeal court by mail.” CR3,

4. An inquiry to the appellate clerk, however, indicated that it had not received

any CDs as part of the Clerk’s Record in this matter. Further, the deputy clerk that

prepared the Clerk’s Record in this matter is presently on vacation. As a result, it

is not clear at this time what action counsel for Chesapeake must take to complete

the Clerk’s Record. Whether Chesapeake must request that the trial court clerk

supplement the Clerk’s Record or Chesapeake must prepare an agreed supplement

to the Clerk’s Record for review by the other parties, the requested extension of

time will allow the Clerk’s Record to be proper and complete for this Court’s

review.

         7.   This Motion is made in the interest of justice and not for purposes of

delay.

         8.   As reflected in the Certificate of Conference below, Appellee

Harleton Oil & Gas, Inc. does not oppose the requested extension.

         WHEREFORE, PREMISES CONSIDERED, Cross-Appellant and Appellee

Chesapeake Louisiana, L.P. prays that the Court grant this Unopposed Motion to

Extend Time to File Appellant’s Brief and extend the time for doing so to and

including August 10, 2016.




                                          3
939240
                                             Respectfully submitted,


                                             By:
                                                    Jesse R. Pierce
                                                    State Bar No. 15995400
                                                     (713) 634-3636 Direct
                                                    jpierce@pierceoneill.com

                                                    Brian K. Tully
                                                    State Bar No. 24039217
                                                     (713) 634-3608 Direct
                                                    btully@pierceoneill.com

                                             PIERCE & O’NEILL, LLP
                                             4203 Montrose Boulevard
                                             Houston, Texas 77006
                                             (713) 634-3600 Main
                                             (713) 634-3601 Fax

                                             Collin Maloney
                                             State Bar No. 00794219
                                             IRELAND, CARROLL & KELLEY, P.C.
                                             6101 South Broadway, Suite 500
                                             Tyler, Texas 75703
                                             (903) 561-1600 Main
                                             (903) 581-1071 Fax
                                             cmaloney@icklaw.com

                                             Counsel for Chesapeake Louisiana, L.P.


                       CERTIFICATE OF CONFERENCE

       I certify that on June 30, 2016, I spoke with Mr. Greg Smith, an attorney for
Appellee Harleton Oil & Gas, Inc. regarding the foregoing motion. Mr. Smith indicated
that he was not opposed to the extension of time requested by Chesapeake.




                                               Brian K. Tully




                                         4
939240
                       CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing document was served by electronic
service upon all counsel of record on July 5, 2016.

Troy Hornsby
troy.hornsby@gmail.com
MILLER, JAMES, MILLER & HORNSBY, L.L.P.
1725 Galleria Oaks Drive
Texarkana, Texas 75503
Telephone: (903) 794-2711
Facsimile: (903) 792-1276

Richard S. Krumholz
richard.krumholz@nortonrosefulbright.com
Barton Wayne Cox
beau.cox@nortonrosefulbright.com
Nicholas Hendrix
nick.hendrix@nortonrosefulbright.com
NORTON ROSE FULBRIGHT US, LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
Counsel for Appellants Freeman Resources, Ltd.,
FRM GP, LLC and Wayne E. Freeman

Gene F. Creely, II
gcreely@creelylaw.com
CREELY LAW FIRM PLLC
620 West Alabama Street
Houston, Texas 77006
Telephone: (713) 400-8300
Facsimile: (713) 400-8299




                                      5
939240
John R. Mercy
jmercy@texarkanalawyer.com
MERCY CARTER TIDWELL, L.L.P.
1724 Galleria Oaks Drive
Texarkana, Texas 75503
Telephone: (903) 794-9419
Facsimile: (903) 794-1268

John H. Boswell
john@johnboswelllaw.com
BOSWELL & HALLMARK, PC
908 Town & Country Blvd., Suite 200
Houston, Texas 77024
Telephone: (713) 650-1600
Facsimile: (832) 356-2412
Counsel for Appellants Frank M. Bufkin, III,
Buffco Production, Inc., and Twin Resources, LLC

Greg Smith
gregs@rameyflock.com
Nolan Smith
State Bar No. 24075632
nolans@rameyflock.com
RAMEY & FLOCK, P.C.
100 E. Ferguson, Suite 500
Tyler, Texas 75702
Telephone: (903) 597-3301
Facsimile: (903) 597-2413

Brent Howard
bhoward@hdbtyler.com
Howard & Davis, P.C.
100 E. Ferguson, Suite 1200
Tyler, Texas 75702
Telephone: (903) 533-9997
Facsimile: (903) 533-0260
Counsel for Appellee Harleton Oil & Gas, Inc.


                                           Jesse R. Pierce


                                      6
939240